        Case 9:20-cv-00094-DLC Document 21 Filed 03/19/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 ALVIN BARRY CLARK,                               CV 20–94–M–DLC

                      Plaintiff,

        vs.                                               ORDER

 DEPUY SYNTHES PRODUCTS INC.,
 A FOREIGN CORPORATION,
 DEPUY SYNTHES SALES INC., A
 FOREIGN CORPORATION, and
 MEDICAL DEVICE BUSINESS
 SERVICES, INC., A FOREIGN
 CORPORATION,

                      Defendant.

      Before the Court is Defendants’ motion for the admission of Robyn S.

Maguire pro hac vice in the above-captioned matter. (Doc. 20.) It appears Mr.

Davis intends to act as local counsel. (Id.) Ms. Maguire’s application complies

with this Court’s Local Rules governing the admission of counsel pro hac vice.

L.R. 83.1(d)(3).

      Accordingly, IT IS ORDERED that the motion (Doc. 20) is GRANTED on

the condition that she does her own work. This means that Ms. Maguire must: (1)

do her own writing; (2) sign her own pleadings, motions, and briefs; and (3) appear

and participate personally. Ms. Maguire shall take steps to register in the Court’s


                                         1
        Case 9:20-cv-00094-DLC Document 21 Filed 03/19/21 Page 2 of 2



electronic filing system (CM-ECF). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Maguire files a separate pleading acknowledging her admission under the

terms set forth above within fifteen (15) days of this Order.

      DATED this 19th day of March, 2021.




                                          2
